*790Contrary to the mother’s contention, the evidence presented at the fact-finding hearing established, by the requisite clear and convincing standard of proof, that she permanently neglected her child by continuing to abuse illegal drugs for two years following his removal from her custody and by failing to plan for his future (see Social Services Law § 384-b; Matter of Sarah Jean R., 290 AD2d 511, 512 [2002]). Notwithstanding the diligent efforts of the Rockland County Department of Social Services to help reunite the family, the mother refused to cooperate with rehabilitation programs, repeatedly declined to submit to drug testing, and tested positive for illegal drugs on three occasions. By her actions, the mother failed to plan for her child’s return (see Matter of Laura F., 48 AD3d 812 [2008]). Skelos, J.E, Santucci, Dillon and Covello, JJ., concur.